DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Response to Final Office Action, each filed on May 18, 2021, are acknowledged. 
Claims 15-16, 18-20, 22-36 and 40-43 are pending. Claims 15-16, 18-20 and 22-29, together with new claim 43, are being examined on the merits. Claims 30-36 and 40-42 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed May 18, 2021 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s arguments 

 
Claim Objections
Claim 15 is objected to because of the following informality: the limitation “the solid lyophilized PCR component reagent” spanning ll. 3-4 of the fourth clause (“wherein the portion of the central channel …”) should be “the solid lyophilized target-specific PCR component reagent”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-16, 18-20, 22-29 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Indefiniteness Rejections
Claim 15 recites the limitation “chamberless tubular member”. The meaning of “chamberless” is not clear. While the word presumably means “without chambers”, it is not clear what this term means in the art of reagent storage devices. That is, the instantly claimed storage device has a similar configuration to a pipette tip, but pipette tips are not referred to in the art as having chambers or not having chambers (i.e., being “chamberless”). In addition, it seems that the central channel in the instantly claimed device where the solid reagent is stored is itself a chamber. If that is the case, the instantly claimed device would have to have at least one chamber, and would, therefore, not be “chamberless”. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

	Claim 15 recites the limitation “a chamberless tubular member” in the first clause, and “a central channel situated internal to the chamberless tubular member” in the second clause. The meaning of these limitations is unclear. Specifically, it is unclear what part of the device is chamberless. It is clear from the first clause that the “tubular member” is chamberless. However, the central channel is then described as being internal to the “chamberless tubular member”. Therefore, it appears that while the “tubular member” is chamberless, the claim does not require that the central channel also be chamberless. It is not clear if Applicant intends for only the (outer) tubular member to be chamberless, or if the (outer) tubular member and the (inner) central channel are both intended to be chamberless.



Claim 15 recites the limitation “the generally conical geometry … holding the solid … reagent therein … until the … reagent is rehydrated” in the fourth clause. Claim 43 recites “wherein the solid … reagent is … situated … in the device”. While it is clear that claim 43 is requiring the presence of the solid reagent in the device, it is not clear if claim 15 is also requiring the presence of the solid reagent in the device. Claim 15 seems to require the presence of the solid reagent with the language “the generally conical geometry … holding the solid” (as opposed to, e.g., “configured to hold the solid”). However, claim 43 requires that the solid reagent is frozen and “situated in” the device. Thus, claim 43 seems to imply that the claim 15 device does not already contain the solid reagent. 



Claim 20 recites the limitation “wherein the … device exhibits a generally cylindrical geometry with a fixed diameter between the … ends”. Claim 15, from which claim 20 depends, requires that the device have a generally conical external geometry with a generally conical central channel, and further requires a narrow end and a wide end. Since claim 20 incorporates the limitations of claim 15, it is not clear how the claim 20 device could have both generally conical and generally cylindrical geometries at the same time, and also have ends with a fixed diameter at the same time as ends that are either narrow or wide.

Claim 22 recites the limitation “wherein the first open end exhibits a narrower diameter than the second open end”. Claim 15, from which claim 22 depends, recites a device with a generally conical geometry. It seems that a device with a generally conical geometry would always have one end that is narrower than the other end. Therefore, it is not clear if this limitation is reciting an inherent property of the claim 15 device, or if it is intended to be structurally limiting the device. If it is the latter, it is also not clear what those structural limitations would be.

Claims 23-29 depend directly or indirectly from claim 22, and consequently incorporate the indefiniteness issues of claim 22.



Lack of antecedent basis rejections
Claim 20 recites the limitation "first and second open ends" in l. 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 15, from which claim 20 depends, recites a “completely open wide end” and a “completely open narrow end”, but does not recite “open end(s)”. 

Claim 22 similarly recites a “first open end” and “a second open end”, and these limitations lack antecedent basis for the same reason as in claim 20. 

Claim 22 also refers to a “narrow end” and a “wide end”, while claim 15 refers to “completely open” narrow and wide ends, and consequently “narrow end” and “wide end” lack antecedent basis. Claim 23 also contains the “wide end” and “narrow end” language, while claims 26 and 28 include the “wide end” language. Consequently, claims 23, 26 and 28 are rejected, as well.


Claims 24-25 depend from claim 23, and consequently incorporate the lack of antecedent basis issues of claim 23.
Claim 27 depends from claim 26, and consequently incorporates the lack of antecedent basis issues of claim 26.
Claim 29 depends from claim 28, and consequently incorporates the lack of antecedent basis issues of claim 28.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 19 recites the limitation “wherein the tubular member exhibits a generally 


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 15-16, 18-20, 22-29 and 43 are being examined on the merits, and are rejected. Claim 15 is objected to. Claims 30-36 and 40-42 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637